Citation Nr: 0944124	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, 
for hypokalemia as a result of Department of Veterans Affairs 
medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1966 
to August 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran and his wife testified at an August 2007 Board 
hearing and the transcript is of record.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's 
hypokalemia, requiring continuous medication, is due to VA 
medical fault.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C. § 1151 for hypokalemia due to VA medical treatment 
have been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for compensation under 38 U.S.C.A. 
§ 1151 for hypokalemia due to VA medical treatment, because 
the claim is being granted in full, VA's statutory and 
regulatory duties to notify and assist are deemed fully 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.  When there is no willful misconduct by a 
veteran, disability resulting from VA hospital care is 
compensated in the same manner as if service-connected, if 
the disability was caused either by (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care or (B) an event which is not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  

To establish entitlement to 38 U.S.C.A. § 1151 benefits, 
there must be additional disability, actual causation, and 
proximate causation.  38 C.F.R. § 3.361(b)-(d).  The evidence 
must show (1) a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) a nexus between the asserted injury or 
disease and the current disability.  See Jones v. West, 12 
Vet. App. 460, 464 (1999).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before and 
after the treatment upon which the claim is based.  38 C.F.R. 
§ 3.361(b).  To determine whether VA treatment caused the 
additional disability, there must be actual causation, and 
not just a continuance or natural progress of a disease or 
injury, unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c).  

To establish proximate causation, there must either be 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing treatment, or 2) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c), 
(d).  To demonstrate carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing treatment, there must be a showing 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider or furnished 
the treatment without appropriate informed consent.  
38 C.F.R. § 3.361(d)(1).  To determine whether an event was 
reasonably foreseeable, there must be a consideration of what 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment and whether the risk 
of that event was the type of risk that a reasonable health 
care provider would have disclosed in connection with the 
informed consent procedures.  38 C.F.R. § 3.361(d)(2).  

In lay statements submitted in September 2005, April 2006, 
and March 2007, and testimony from the August 2007 Board 
hearing, the Veteran and his wife assert that he has 
hypokalemia due to VA treatment in March 2004.  The Veteran 
asserts that VA erroneously provided him with an anti-
psychotic medication, Zyprexa, rather than his regular 
medication for his stomach disability, Omeprazole or 
Prilosec.  The Veteran states that he refilled his Omeprazole 
prescription at the VA pharmacy and received a bottle that 
was labeled as Omeprazole, but actually contained high dose 
Zyprexa.  The Veteran's wife testified that shortly after 
taking the medication, the Veteran became lethargic, dizzy, 
and had trouble speaking without slurring.  The Veteran's 
wife, a registered nurse, stated that she eventually called 
poison control to identify the medication.  Poison control 
informed her that the medication was Zyprexa and not 
Omeprazole.  She then called VA and they advised her to take 
the Veteran to the emergency room.  The Veteran went to a 
private hospital where he stayed for three days due to low 
potassium levels or hypokalemia.  

The Veteran has stated that, since that time, he must take a 
daily potassium supplement to maintain the correct levels in 
his body.  The Veteran also stated that, contrary to a 
statement in private medical records from his hospital 
admission, he was not taking hydrochlorothiazide (HCTZ) prior 
to the medication mix-up.  At the August 2007 Board hearing, 
the Veteran reported that he was still taking potassium twice 
daily.  The Veteran submitted medical articles in support of 
his claim.  An article from the Physicians' Desk Reference 
noted that hypokalemia was an infrequent adverse event noted 
during clinical trials of Zyprexa.

VA medical records from February 2002 and March 2003 indicate 
that the Veteran had no outpatient medications.  In a March 
7, 2004 VA medical record, a nurse noted that the Veteran's 
wife called to report that the Veteran had taken medication 
supplied by the VA pharmacy, but rather than Omeprazole, it 
was Zyprexa.  The nurse noted that the Veteran's wife stated 
that he began having symptoms 2 hours after taking the 
medication and that he was lethargic, slurred his speech, and 
had decreased blood pressure.  The Veteran's wife reported 
that she had called poison control to identify the medication 
and they had told her it was Zyprexa.  The nurse advised her 
to take the Veteran to the emergency room.  In a notation 
from later that day, the Veteran's treating VA physician, Dr. 
P.G., noted that he spoke with the Veteran's wife who 
informed him the Veteran had been admitted to a private 
hospital for a Zyprexa overdose.

Private medical records from March 7, 2004 indicate the 
Veteran was admitted to the hospital with dizziness and 
lightheadedness.  He reported that his current medications 
were Prilosec and Zocor.  During examination, there was low 
potassium.  The impression was hypokalemia.  On March 9th, 
the Veteran was referred for a nephrology consultation.  Dr. 
V.G. stated that the Veteran had been taking HCTZ on an as-
needed basis, at least weekly for 3 months.  The impressions 
included hypokalemia, etiology to be determined.  Dr. V.G. 
noted that the leading diagnostic consideration was depleted 
potassium related to intermittent use of HCTZ.  In another 
March 9th private record, Dr. D.S., who had seen the Veteran 
for the last few years, indicated that the Veteran had a 
dystonic reaction to the Zyprexa.  It was noted that the 
Veteran's hospital course was complicated by refractory 
hypokalemia.  Dr. D.S. noted that the Veteran was taking HCTZ 
on an as-needed basis prior to admission.  The impression was 
refractory hypokalemia which was felt to be most likely 
secondary to thiazide diuretics taken prior to admission.  
The Veteran was on aggressive potassium replacement. 

April 2004 VA medical records reflect that Veteran was seen 
for followup after being provided with the wrong medication 
by the VA pharmacy.  October and November 2004 VA records 
assessed hypokalemia which still required supplemental 
potassium.  May and July 2005 VA records assessed stable 
hypokalemia and noted the Veteran was taking potassium 
chloride.

The Veteran's treating VA physician, Dr. P.G., submitted 
letters in June 2005, April 2006, and August 2007.  Dr. P.G. 
stated that the Veteran had not required potassium prior to 
being administered the erroneous medication, and that the 
Veteran had been required to take potassium supplements since 
that time.  Dr. P.G. opined that the Veteran developed 
hypokalemia in March 2004 after the medication error, which 
resulted in hospitalization with renal and electrolyte 
complications.  Dr. P.G. noted that since that time, the 
Veteran has been maintained on high doses of potassium 
chloride in order to maintain regular potassium levels.  Dr. 
P.G. noted that prior to that time, the Veteran's potassium 
was within normal limits without any supplemental medication.  
Dr. P.G. opined that it was more likely than not that the 
hypokalemia was caused by the VA medication error.

In a March 2006 VA examination, a VA examiner reviewed the 
claims file.  The Veteran reported that he was maintained on 
potassium chloride twice per day until 6 months prior.  The 
Veteran had trouble maintaining serum potassium.  The 
examiner noted regular potassium levels in September 2005 and 
March 2006.  The examiner diagnosed anxiety as a side effect 
of Zyprexa, erroneously taken due to error in medication 
dispensing and labeling, and hypokalemia, corrected.

In an April 2006 letter, Dr. D.S. noted that although he had 
previously stated that the Veteran was taking HCTZ 3 to 4 
times per week, the Veteran had actually taken that 
medication 3 to 4 times in his life prior to the March 2004 
incident.  Dr. D.S. noted that the Veteran had no 
prescription for that medication at that time.

The Board finds that the preponderance of the evidence 
supports entitlement to compensation under 38 U.S.C.A. 
§ 1151.  First, there is evidence of additional disability.  
38 C.F.R. § 3.361(b); Jones, 12 Vet. App. at 464.  Both VA 
and private medical records demonstrate a current diagnosis 
of hypokalemia.  The Veteran and Dr. P.G. have stated that, 
prior to the medication error, the Veteran did not take 
potassium supplements, but is now on continuous medication to 
maintain the correct potassium levels.  The Board finds this 
lay and medical evidence both competent and credible, because 
the Veteran's testimony has been consistent and Dr. P.G. 
treated the Veteran before and after the March 2004 incident.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 
(2008) (noting that the persuasiveness of a medical opinion 
is based on whether the examiner was informed of the relevant 
facts in rendering a medical opinion); Cox v. Nicholson, 20 
Vet. App. 563, 569 (2007) (noting that any person qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions may provide competent 
medical evidence); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, consistency with other evidence); Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
The Board does not accord any weight to the VA examiner's 
conclusion that the Veteran's hypokalemia has been corrected 
or resolved, because it is contrary to the other evidence of 
record, including the opinion repeatedly provided by the 
Veteran's treating VA clinician.  See Wensch v. Principi, 15 
Vet. App. 362, 367 (2001) (noting that the Board may 
appropriately favor the opinion of one competent medical 
authority over another). 

Second, the Board finds that the evidence of record 
demonstrates actual causation.  38 C.F.R. § 3.361(c); Jones, 
12 Vet. App. at 464.  The Veteran, the Veteran's wife, and 
Dr. P.G. each stated that the Veteran received mis-labeled 
medication from a VA pharmacy.  Additionally, private and VA 
medical records do not reflect a diagnosis of hypokalemia or 
low potassium levels prior to the March 2004 incident.  The 
Board finds this lay and medical evidence both competent and 
credible.  Cox, 20 Vet. App. at 569; Caluza, 7 Vet. App. at 
511; Layno, 6 Vet. App. at 469-70.  Moreover, Dr. P.G. opined 
that it was more likely than not that the hypokalemia was 
caused by VA's error, noting that he was the Veteran's 
treating physician and that the Veteran had not been 
previously taking supplemental potassium.  The Board finds 
this opinion competent and credible because Dr. P.G. is one 
of the Veteran's treating physicians, and had intimate 
knowledge of his medical condition both before and after the 
medication mix-up.  Nieves-Rodriguez, 22 Vet. App. at 302-04; 
Cox, 20 Vet. App. at 569.  Although the March 2006 VA 
examiner opined that there were no residuals of the March 
2004 incident other than anxiety, this opinion was based on 
an inaccurate finding that the Veteran's hypokalemia was 
resolved and that he was no longer taking potassium 
supplements.  Accordingly, the Board does not find this 
opinion to be probative.  See Nieves-Rodriguez, 22 Vet. App. 
at 302-04 (noting that review of the claims file by a VA 
examiner, without more, does not automatically render the 
opinion persuasive, and conversely another medical opinion 
may not be discounted solely for a lack of claims file 
review, because the central issue is whether the examiner was 
informed of the relevant facts in rendering a medical 
opinion); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(noting that a medical opinion based upon an inaccurate 
factual premise has no probative value).

Last, the Board finds that the evidence of record establishes 
proximate causation.  38 C.F.R. § 3.361(c), (d); Jones, 12 
Vet. App. at 464.  By providing the Veteran with the wrong 
medication when filling a prescription, VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider.  38 C.F.R. § 3.361(d)(1).  The 
Veteran's treating VA physician has provided several medical 
opinions that the Board finds to be persuasive in 
establishing proximate causation between the medication error 
and the development of an additional disability.  
Accordingly, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the preponderance of the 
evidence supports entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for hypokalemia.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


